UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6947


HIRAM LOPEZ,

                Plaintiff - Appellant,

          v.

WARDEN TIMOTHY S. STEWART; LIEUTENANT MARK LATHROP,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:15-cv-02747-RDB)


Submitted:   December 15, 2016            Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hiram Lopez, Appellant Pro Se.      Rebecca Ann Koch, Assistant
United States Attorney, Katherine Anne Day, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Hiram    Lopez   appeals      the   district       court’s       order       denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have   reviewed    the     record    and    find     no     reversible        error.

Accordingly,       although    we    grant      leave    to      proceed      in    forma

pauperis,     we   affirm     for   the   reasons       stated    by    the    district

court.      Lopez v. Stewart, No. 1:15-cv-02747-RDB (D. Md. filed

June 14, 2016; entered June 15, 2016).                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                               AFFIRMED




                                          2